f 19 C. Johnson, J.
(dissenting) — The majority finds that Heriberto Berrocal and Rafael Castillo are not entitled to a minimum wage simply because they live and sleep on the land where they herd sheep. These workers are denied a minimum wage under the majority’s holding whether they work 8 hours a day or 18 hours a day. In order to reach this holding, the majority summarily concludes that RCW 49-.46.010(5)(j) is unambiguous and, therefore, does not look to the purpose of the Minimum Wage Act (MWA) in order to inform its meaning of the provision. The majority’s interpretation of RCW 49.46.010(5)(j) is incorrect and inconsistent with our prior case authority.
¶20 The majority finds that RCW 49.46.010(5)0) is unambiguous because the employers’ proposed interpretation of the statute is syntactically correct while that proposed by Berrocal and Castillo is not. In its analysis, the majority discounts the last antecedent rule, concluding this rule is useful only where its modifier has more than one antecedent, and by doing so renders a word in the statute superfluous. Clinging to some rules of statutory interpretation, while ignoring others, the majority maintains that its reading comports with the obvious intent of the legislature and categorically excludes all those who sleep or reside at *599their place of employment from receiving a minimum wage. The majority also curiously concludes that the MWA exempts categories of workers, rather than activities, and finds that requiring employers to account for the sheepherders’ hours would be impractical.
¶21 Under the MWA, “every employer shall pay to each of his or her employees who has reached the age of eighteen years” a minimum wage provided by statute. RCW 49-.46.020(1). However, RCW 49.46.010 provides that certain workers do not fall within the definition of “employee” and are exempt from the minimum wage requirements. The exemption at issue here, RCW 49.46.010(5)(j), states:
“Employee” includes any individual employed by an employer but shall not include: . . . [a]ny individual whose duties require that he or she reside or sleep at the place of his or her employment or who otherwise spends a substantial portion of his or her work time subject to call, and not engaged in the performance of active duties.
RCW 49.46.010(5)(j). An employer bears the burden of establishing that an employee is exempt under the statute. Additionally, exemptions from remedial legislation such as the MWA are “narrowly construed and applied only to situations which are plainly and unmistakably consistent with the terms and spirit of the legislation.” Drinkwitz v. Alliant Techsys., Inc., 140 Wn.2d 291, 301, 996 P.2d 582 (2000).
¶22 Under the rules of statutory construction, a statute is ambiguous if it is susceptible to two or more reasonable interpretations. State v. Roggenkamp, 153 Wn.2d 614, 621, 106 P.3d 196 (2005). If a statute is unambiguous, a reviewing court derives the meaning of the statute solely from the plain language of the provision. However, if the statute is deemed ambiguous, a court may resort to legislative history, principles of statutory construction, and relevant case law in order to ascertain the meaning of the statute. We are duty bound to give meaning to every word the legislature includes in a statute, and we must avoid rendering any *600language superfluous. City of Seattle v. Williams, 128 Wn.2d 341, 349, 908 P.2d 359 (1995).
¶23 We use common rules of grammar to aid us in construing a statute. The last antecedent rule provides that qualifying words and phrases refer to the last antecedent, unless a contrary intention appears in the statute. In re Sehome Park Care Ctr, 127 Wn.2d 774, 781-82, 903 P.2d 443 (1995). If there is a comma before the qualifier, the comma is evidence that the qualifier is intended to apply to all antecedents, not just the antecedent immediately preceding the qualifier. When the last antecedent rule is applied to RCW 49.46.010(5)(j), the comma preceding “and not engaged in the performance of active duties” is evidence that this qualifier applies to both workers who spend a substantial portion of their work time subject to call and workers who reside or sleep at the place of their employment. This would mean that workers who reside or sleep at their place of employment and are engaged in the performance of active duties are entitled to a minimum wage under RCW 49.46.010(5)(j).
¶24 Even if the majority were correct that the last antecedent rule is inapplicable here, the majority’s interpretation renders the word “otherwise” superfluous, contrary to the rules of statutory interpretation. Again, every word contained within a statute must be given meaning. The word “otherwise” is defined as “in other respects.” Webster’s Third New International Dictionary 1598 (2002). When drafting this exemption, the legislature provided that those who reside or sleep at their place of employment are not engaged in active duties while residing or sleeping, stating “or [in other respects] spends a substantial portion of his or her work time subject to call, and not engaged in the performance of active duties.” RCW 49.46.010(5)(j). Thus, the statute may be reasonably interpreted as exempting workers who reside or sleep at their place of employment, but only those workers who are not engaged in the performance of active duties. If the contrary interpretation were correct, the legislature would not have included the *601word “otherwise” within the provision, linking workers who spend a substantial amount of their time subject to call and not engaged in active duties to workers who reside or sleep at their place of employment.
¶25 As the Court of Appeals correctly noted, RCW 49-.46.010(5)0’) is a model of legislative inexactitude. Our job, however, is not to reword the statutory language to reach a preferred result. The statute may be reasonably interpreted as either the employers or Berrocal and Castillo propose. Thus, it is appropriate to resort to the principles of statutory construction in order to ascertain and give effect to the legislature’s intent and purpose in enacting RCW 49.46 .010(5)(j). Importantly, the burden is on the employer to establish that an exemption applies to a particular individual. Since either interpretation is plausible, the sheepherders should prevail when we liberally interpret the MWA in favor of the worker.
¶26 In addition to ignoring the rules of statutory interpretation, the majority’s conclusion that RCW 49.46-.010(5)(j) exempts categories of workers and not activities runs counter to this court’s decision in Chelan County Deputy Sheriffs’ Association v. Chelan County, 109 Wn.2d 282, 745 P.2d 1 (1987). There, we examined whether law enforcement officers were entitled to compensation under the MWA for time spent on call or whether the officers were exempt under RCW 49.46.010(5)0). Because the officers spent a substantial portion of their work time on call, we then inquired whether the on-call time was spent engaged in the performance of active duties, finding the following four factors relevant to that determination: (1) the parties’ agreement, (2) whether the employees are required to remain on the premises or at any particular place during the on-call time, (3) the degree to which the employees are permitted to engage in their own activities during on-call time, and (4) if the employee’s availability during on-call time is predominantly for the employer’s or the employee’s benefit. The compensability of on-call time is highly dependent on the facts and circumstances of the individual *602case. Addressing the compensability of sleep time specifically, we found that this question may be resolved by employing the same four factor test above. Additionally, we noted that the fact the officers remained in their own homes while on call during sleep time militated against a finding that this time was compensable active duty.
¶27 Our discussion of the applicability of RCW 49-.46.010(5)(j) to law enforcement officers in Chelan County requires that we examine the activities performed by a worker to determine whether the worker is exempt from the requirements of the MWA. Thus, a worker falls within the exemption if both prongs of the inquiry are satisfied: the worker (1) spends a substantial portion of his or her work time subject to call and (2) not engaged in the performance of active duties. The four factor test outlined in Chelan County should also be employed to determine whether a worker who lives or resides where he or she works is engaged in the performance of active duties.
¶28 The majority fails to present a cogent explanation of how exempting the sheepherders from the minimum wage requirements because they live where they are employed while not exempting on-call police officers, even if both the sheepherders and the police officers engage in the performance of active duties, makes any sense whatsoever. Berrocal and Castillo are simply asking that they be paid for the hours they work. This is not an “absurd or strained” result as the majority contends but comports with the spirit of the MWA. As stated above, exemptions from remedial legislation, like the MWA, are narrowly construed. The legislature specified in its enactment of the MWA that “the establishment of a minimum wage for employees is a subject of vital and imminent concern to the people of this state and requires . . . minimum standards of employment . . . .” RCW 49.46.005. The majority’s conclusion that Berrocal and Castillo are not entitled to a minimum wage because the exemption focuses on the “overall status of the ‘individual,’ rather than minute-by-minute variations between activity and inactivity,” majority at 595, is incongru-*603ent with other exemptions within RCW 49.46.010(5). The majority ignores another provision in which an individual is exempt from receiving a minimum wage when he or she is “engaged in forest protection and fire prevention activities.” RCW 49.46.010(5)(h). However, this individual would be entitled to a minimum wage if he or she were performing maintenance on a recreational hiking trail for instance. Similarly, an individual is exempt under the statute when performing hand harvest labor, but the same individual is not exempt when he or she is driving a tractor. See RCW 49.46.010(5)(a).
|29 Finally, the majority’s conclusion that the sheepherders are not entitled to a minimum wage because it would be “impractical” for employers is insupportable. The majority reasoned that “the legislature likely did not intend such an impractical system for workers who necessarily shift constantly from active duty to personal time and back again.” Majority at 595. This conclusion, however, is at odds with the provisions discussed above where certain activities of a worker’s employment are exempt while other activities are not. Employers would necessarily be required to keep track of the different hours spent on the activities covered by the MWA. Requiring employers to keep track of the time the sheepherders spend engaged in active duties during the night is no different from employers keeping track of time workers spend driving a tractor as opposed to working as a hand laborer. The MWA is remedial legislation, enacted to ensure a minimum standard of employment. The MWA was not enacted to guarantee that employers are insulated from timekeeping paperwork.
¶30 Using the common rules of grammar, legislative history of the MWA, and case law to construe the meaning of RCW 49.46.010(5)(j), the majority cannot establish that individuals are exempt under this provision where they (1) live or sleep at their place of employment and (2) are not engaged in the performance of active duties. The decision of the Court of Appeals should be affirmed and the case remanded to the trial court for a factual determination of *604whether Berrocal and Castillo were engaged in active duties.
Alexander, C.J., and Chambers and Fairhurst, JJ., concur with C. Johnson, J.
Reconsideration denied January 3, 2006.